       Case 3:18-cv-07354-WHA Document 138-47 Filed 08/29/19 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                      SOUTHERN NORTHERN DISTRICT OF CALIFORNIA

                                          CASE NO.: 18-cv-07354


 Alicia Hernandez, individually and on behalf
 of all others similarly situated,

         Plaintiff,

 vs.

 Wells Fargo Bank, N.A.

       Defendant,
 _________________________________________/



               DECLARATION OF JOHN A. KILPATRICK, PH.D., MAI, FRICS



        I, John A. Kilpatrick, declare as follows:

        1.      I am the Managing Director of Greenfield Advisors, Inc., a consulting firm
specializing in real estate valuation and financial and economic analysis, headquartered in
Seattle, Washington. For more than 40 years, our firm has been a leading authority on difficult
real estate related problems. We are unusual, if not unique, in the high level of educational and
professional qualifications of our staff and consultants (including, from time to time, numerous
Ph.D.’s in real estate and related fields); the rigor of our quantitative techniques, and our
scholarly pursuits in the field, as evidenced by numerous books, chapters, and refereed journal
articles produced over the years by members and associates of Greenfield.
        2.      I am an MAI-designated member of the Appraisal Institute and the author, editor,
or contributing author to ten books, such as Private Real Estate Markets and Investments
(Oxford University Press, 2014) and Real Estate Valuation and Strategy (McGraw-Hill,
forthcoming 2020). I have served as a consultant to the Federal Housing Finance Authority, in
its role as conservator to Fannie-Mae and Freddie Mac, in its recent litigation concerning the
mortgage market crisis, as well as numerous corporations and trusts, Federal and state agencies,
and private individuals. I am a former member of the Editorial Board of the Appraisal Journal,
      Case 3:18-cv-07354-WHA Document 138-47 Filed 08/29/19 Page 2 of 15



the official refereed journal of the Appraisal Institute, and continue to serve on its review board,
and serve as a reviewer for numerous other scholarly and professional journals. I am also a past
co-editor of the Journal of Sustainable Real Estate. In 2004, I became one of a handful of
appraisers in the United States to be designated as a nationally certified appraisal standards
instructor by the Appraisal Standards Board in Washington, D.C. Also, in 2004, my peers in the
industry honored me by nominating me for a seat on the Appraisal Qualifications Board and by
naming me a “Member” (later “Fellow”) of the Faculty of Valuation of the British Royal
Institution of Chartered Surveyors. I am a Fellow of the American Real Estate Society, a
Principal Member of the Real Estate Counseling Group of America, and I have been
professionally engaged in real estate finance, appraisal, development and teaching for over 35
years. In March of 2017, Washington’s Governor Jay Inslee appointed me to represent the
citizens of Western Washington as a Director of the Washington State Economic Development
Finance Authority. I have been accepted as an expert witness in various Federal and state courts
throughout the United States on matters relating to real estate valuation, financial and economic
analysis, and statistical analysis. A more complete and current set of my professional
qualifications, along with a list of my trial and deposition testimony for the past four years is
attached to this declaration as Exhibit A.
        3.       I am the author of over 100 journal articles, monographs, and working papers.
For example, my paper “Appraisal Error Terms and Confidence Intervals”, presented at the
American Real Estate Society’s 2010 annual meeting, was named the Best Paper on Real Estate
Appraisal, an award sponsored by the Appraisal Institute1. I have been featured in articles in the
New York Times, CNBC, the Wall Street Journal, the British journal Modus, and other national
and global publications. Most recently, I was awarded the Bernard L. Barnard Outstanding
Technical Essay Award by the International Association of Assessing Officers for an article
published in the Journal of Real Estate Literature 2 that relates to mass appraisal techniques, such
as the ones I would propose to utilize in this case. Also, recently, a paper I co-authored on
complex real estate models, published in the Journal of Property Investment and Finance, was


1
  John A. Kilpatrick, What is the Error Rate of a Commercial Appraisal? In 2010 ANNUAL MEETINGS OF THE
AMERICAN REAL ESTATE SOCIETY (2010)
2
  Clifford A. Lipscomb, Abigail S. Mooney, & John A. Kilpatrick, Do Survey Results Systematically Differ from
Hedonic Regression Results? Evidence from a Residential Meta-Analysis, 21 JOURNAL OF REAL ESTATE
LITERATURE 233-253.
      Case 3:18-cv-07354-WHA Document 138-47 Filed 08/29/19 Page 3 of 15



named a “Highly Commended Award Winner” by the Emerald Publishing Literati Network
Awards for Excellence.3
       4.       I have testified or consulted on numerous real estate problem situations, including
situations with respect to diminution in value, foreclosure issues, mass appraisal methods, and
automated valuation models (AVMs) in Federal and state court cases. Examples include, but are
not limited to, the following:
            •   2017, Eastern District of Washington, in Jordan v. Nationstar, I was offered as an
                expert witness in a case involving foreclosed residences and my model withstood
                motions in limine. The case subsequently settled.
            •   2017, District of Massachusetts, in Massachusetts Mutual v. Credit Suisse, my
                mass appraisal model and AVM withstood a motion in limine, and the matter
                subsequently settled.
            •   2017, District of Connecticut, I was offered as an expert witness in FHFA v. RBS,
                a case involving failed mortgage backed securities and foreclosed real estate. My
                mass appraisal model and AVM withstood a motion in limine, and the matter
                subsequently settled.
            •   2017, Circuit Court of Cook County, Il, I was offered as an expert on real estate
                valuation in Federal Home Loan Bank of Chicago v. Banc of America Funding
                Corporation, et al. After a vigorous review of my AVM and analytical methods,
                the case subsequently settled.
            •   2017, U.S. Court of Federal Claims, I consulted and was deposed as an expert on
                appraisal methodology and appraisal review in Hardy, et al., v. The United States
                of America. The case went to trial and my clients prevailed.
            •   2016, District of Massachusetts, I was offered as an expert witness in
                Massachusetts Mutual v. DLJ Mortgage Capital. My mass appraisal model and
                AVM withstood a motion in limine. The matter went to trial, and my clients
                prevailed.




3
 Andy Krause et al., Contaminated Properties, Trespass, and Underground Rents, 30 JOURNAL OF PROPERTY
INVESTMENT AND FINANCE 304-320 (2012)
      Case 3:18-cv-07354-WHA Document 138-47 Filed 08/29/19 Page 4 of 15



               •   2015, Southern District of New York, I testified in FHFA v. Nomura utilizing my
                   AVM and other mass appraisal techniques. My models withstood motions in
                   limine and my clients prevailed in the matter.
               •   2015, Western District of Missouri, I testified in Barfield, et al., v. Sho-Me Power,
                   et al. My mass appraisal and financial analyses models withstood motions in
                   limine, and my clients prevailed in the matter.
               A more complete list of my trial testimony for the last four years is included in
               Exhibit A.
          5.       For purposes of this declaration, I have been asked to opine on behalf of the
plaintiffs in the referenced case (Hernandez v. Wells Fargo) on the question of whether or not,
from a real estate and financial and economic analysis perspective, the matters at hand in this
case can be analyzed systematically and on a class-wide basis.
          6.       The materials I have relied upon to formulate my opinions are referenced herein.
          7.       In this matter, my firm is being compensated at the rate of $800 per hour for my
time. Others at Greenfield Advisors who work under my direct supervision have hourly rates
between $90 and $500 per hour. These are our standard and customary rates for work of this
nature.
                       OPINIONS AND BASES AND REASONS FOR THEM


   A. Overview


          8.       This report represents my professional opinion as an appraiser and financial and
economic analyst as to the question of whether or not the matters hand can be analyzed
systematically and in a manner consistent with a certified class.


   B. Background


          9.       As one of the ways to mitigate and ameliorate the effects of the recent recession,
Congress provided $50 Billion in stimulus funding for the Home Affordable Modification
Program, or “HAMP”. This was specifically designed to preserve home ownership by providing
stability to citizens who were suffering from the recession and its aftermath. I am informed that
      Case 3:18-cv-07354-WHA Document 138-47 Filed 08/29/19 Page 5 of 15



Wells Fargo, the defendant in this matter, received and accepted up to $6.4 Billion in HAMP
funding. It is alleged that Wells Fargo failed to fulfill on the obligations which followed from
the acceptance of this Federal support.
        10.       I am informed that Wells Fargo wrongfully denied loan modifications to over 900
borrowers who would have qualified for such a modification under HAMP. Of these borrowers,
Wells Fargo apparently now admits to foreclosing on hundreds of these borrowers, who should
have been offered a loan modification.
        11.       These loan modifications would have substantially reduced borrower’s monthly
payments. According to the U.S. Treasury, the HAMP program, when it was in effect, reduced
the median homeowner’s payment by $530 per month. HAMP also “…encouraged private
lenders to modify mortgages at no expense to taxpayers 4.
        12.       Plaintiff Alicia Hernandez purchased a condominium in North Bergen, New
Jersey. She lost her job during the recession and was, from all indications, the type of
homeowner for whom HAMP was designed to help. Instead of providing HAMP assistance,
Wells Fargo initiated foreclosure proceedings. Ms. Hernandez fought the foreclosure pro se for
several years, but to no avail.
        13.       As part of a voluntary remediation program, Wells Fargo sent Ms. Hernandez a
check for $15,000. The letter accompanying the check informed her of Wells Fargo’s “faulty
calculation” and that, if not for their error, she would have been approved for a HAMP
modification.


    C. Apparent economic issues to be addressed as a class


        14.       As an economist, I can see immediately that Ms. Hernandez and similarly situated
and affected plaintiffs have been affected in two distinct ways:
              •   Her home was foreclosed on at exactly the trough of the recession, and since that
                  time homes have increased in value significantly as a “rebound” from that
                  recession. Ms. Hernandez has lost all of the increase in value of her home she
                  would have otherwise enjoyed. These are not speculative or anticipatory profits.


4
 https://www.treasury.gov/initiatives/financial-stability/TARP-Programs/housing/mha/Pages/hamp.aspx, viewed
August 23, 2019
         Case 3:18-cv-07354-WHA Document 138-47 Filed 08/29/19 Page 6 of 15



                     Rather, equity is the actual value of the home which was temporarily depressed as
                     a result of the recession; and
                 •   Ms. Hernandez and other similarly situated plaintiffs have measurable additional
                     out-of-pocket costs, such as increased occupancy costs, increased borrowing costs
                     (resulting from loss of credit), moving expenses, personal legal expenses, and
                     other miscellaneous costs.
           15.       As I will demonstrate, these costs can and should be measured in a systematic
fashion across the universe of affected plaintiffs. There are well developed and well accepted
methods available for systematically measuring these losses, and we have used such measures in
other Federal and state court cases in recent years.


      D. Loss of home value


           16.       It is widely recognized that home values in the 2008-2010 time period were in a
depressed trough coincident with the recession. For example, using the Federal Housing Finance
Authority’s data 5, a home in North Bergen, NJ, purchased for $200,000 at the beginning of 2006,
would have fallen in value to $175,503 by the end of 2010. This was the period in question
when homes, such as Ms. Hernandez’ and others, were eligible for loan modification to aid them
in saving their lost equity, but instead their homes were foreclosed. Had Ms. Hernandez been
allowed to keep her home until the first quarter of 2019, again using FHFA’s data, her home
today would have been worth $216,769. The difference between the value at foreclosure (in this
example, $175,503) and the value today ($216,769), or $41,266, is the actual loss in equity
suffered by a typical homeowner.
           17.       We have successfully used our Greenfield Automated Valuation Model
throughout the United States to retrospectively value individual homes in cases such as this one.
Our AVM has consistently been accepted by Courts as a statistically robust and useful tool for
informing my appraisal opinions in these cases. I would also note that I am presently a state-
certified appraiser in every state in the U.S., and so qualified to offer such retrospective valuation
determinations.



5
    https://www.fhfa.gov/DataTools/Tools/Pages/HPI-Calculator.aspx
      Case 3:18-cv-07354-WHA Document 138-47 Filed 08/29/19 Page 7 of 15



        18.     We would use our Greenfield AVM to measure the actual value of each plaintiff
residence at the time the mortgage was foreclosed. We can then also measure the actual value of
each plaintiff residence as of the time of certification of the class. The differences between each
of these pairs of values would be the starting point for determination of a loss of homeownership
equity for each of these plaintiffs.


    E. Other out-of-pocket losses


       19.     Quite obviously, the median homeowner would have received a reduction in
housing costs of $530 per month as a direct result of participation in HAMP. That,
unfortunately, was only the beginning of direct economic losses suffered by each of these
homeowners.


   F. The obvious preference for using mass evaluation methods


       20.     It is my opinion (based on my education, training, and experience, as well as
evidence throughout this declaration) that considering the loss of value and economic damages to
individual plaintiffs and their properties, with reference to the pattern of loss across the proposed
class would result in an objective and credible estimate of damages to class members. Using a
mass appraisal system, an appraiser can assemble the data needed to identify properties,
appropriate valuation data (i.e. – comparables), and render a statistically supported, accurate,
consistent, and unbiased determination of value for each residence in question. The
administrative costs of valuing the properties and estimating damages would be greatly reduced
in a mass appraisal exercise rather than on a property-by-property appraisal utilizing different
appraisers and economic experts for each plaintiff in the case.
       21.     A major factor justifying mass treatment in this case is the need to assemble,
analyze, and interpret a large body of data for credible and unbiased assessment and valuation.
For example, with reference to the property value portion of this exercise, individual property
appraisals use small data sets of comparable sales selected for comparison purposes. By
contrast, in a mass appraisal, it is common to use all property sales of like kind. By using the
         Case 3:18-cv-07354-WHA Document 138-47 Filed 08/29/19 Page 8 of 15



same set of sales transactions as comparable sales, any bias that may be introduced when
choosing comparable sales for a single property can be eliminated.
           22.     The process of comprehensively gathering, compiling, and geo-referencing data is
complex but necessary when simultaneously valuing hundreds of properties either individually
or en masse. Furthermore, extensive data cleaning and checking processes are required to
eliminate errors and omissions that naturally occur in even the best data sets. This quality
control process requires time and expertise. Consolidation of claimants into a class allows for
consistent methods of valuation and evaluation of economic damages.
           23.     The mass evaluation process allows for the achievement of significant economies
of scale. That is, creating a single database for the entire class is far more efficient and less
costly than obtaining the data in a case-by-case, atomistic manner. For the real estate valuation
component of this, mass treatment is widely recognized as providing a better and more efficient
means of valuation when addressing hundreds of appraisals simultaneously 6.


      G. USPAP requirements for mass appraisal


           24.     USPAP defines mass appraisal as “the process of valuing a universe of properties
as of a given date using standard methodology, employing common data, and allowing for
statistical testing.” 7 In addition, USPAP Standards Rule 5-1 comments: “Mass appraisal provides
for a systematic approach and uniform application of appraisal methods and techniques to obtain
estimates of value that allow for statistical review and analysis of results.” An automated
valuation approach also provides a means for ensuring consistency of treatment across a large
group of properties.
           25.     In carrying out a mass appraisal, the appraiser must “employ recognized
techniques” for specifying and calibrating property valuation models.8 USPAP Mass Appraisal
Standard 5 recognizes that available information may vary in local circumstances and allows for

6
  In this document, I refer to mass appraisal, mass analysis, Automated Valuation Models (AVMs), multiple
regression models, and statistical analysis. For clarity, mass appraisal is a method approved by the Uniform
Standards of Professional Appraisal Practice (USPAP) to systematically value a large number of properties
simultaneously. Multiple regression models are the most common techniques for accomplishing mass appraisal, and
the AVM is one common type of multiple regression model. All of these are statistical analysis tools.
7
  UNIFORM STANDARDS OF PROFESSIONAL APPRAISAL PRACTICE, (2018-2019) at Definitions p. 5.
8
    USPAP, (2018-2019) at Standards Rule 5-4 a, b, and c.
      Case 3:18-cv-07354-WHA Document 138-47 Filed 08/29/19 Page 9 of 15



variation in methods due to variations in available data. The comment accompanying Standards
Rule 5-5 includes the phrase “where applicable and feasible” regarding systems for collecting
and maintaining “ownership, geographic [i.e., location], sales, income and expense, cost, and
property characteristics data.” The comment to Standards Rule 5-5 also suggests that data
collection programs incorporate “a quality control program, including checks and audits of the
data to ensure current and consistent records.” These requirements support the use of mass
appraisal treatment to ensure consistency and quality control with respect to both data and
valuation models across the members of the class.
        26.        USPAP Standards Rule 5-7 mandates "testing procedures and techniques to
ensure that standards of accuracy are maintained." The comment appended to Standards Rule 5-7
states that:
                   … Appraisers engaged in mass appraisal have a professional responsibility to
        ensure that, on an overall basis, models produce value conclusions that meet attainable
        standards of accuracy. This responsibility requires appraisers to evaluate the performance
        of models, using techniques that may include but are not limited to, goodness-of-fit
        statistics, and model performance statistics such as appraisal-to-sale ratio studies,
        evaluation of hold-out samples, or analysis of residuals.
        27.        In addition to formal tests of mass appraisal performance, I can further ensure
quality of the mass evaluation effort by several methods, such as:
               •   The Greenfield AVM (GAVM), which as I have noted has consistently been
                   accepted by various Courts, uses well-established, peer-reviewed statistical
                   methods, such as log-linear model specification and robust regression.
               •   The AVM testing process allows for the generation of error statistics, furthering
                   the diagnostic abilities that are appropriate for the Court to determine the
                   appropriate damages on a class-wide basis.
        28.        In addition to utilizing an analysis team trained in valuation, finance, statistics,
and economic analysis, I believe that the process I use for estimating values will result in
accuracy, reliability, and consistency across the proposed class. This process will include the
following steps:
               •   Using location coordinates for each property will allow the GAVM to incorporate
                   location factors, pricing of neighboring or locationally similar properties, and
      Case 3:18-cv-07354-WHA Document 138-47 Filed 08/29/19 Page 10 of 15



                  neighborhood submarket information into price estimates. Research (e.g., Pace
                  and Zou, 2002; Fotheringham et al. 2002; Lipscomb and Farmer, 2005;
                  Lipscomb, 2006; Farmer and Lipscomb, 2010; Ross et al., 2011; Belasco et al.
                  2012) 9 has shown that spatial models can outperform models that do not
                  incorporate location.
              •   Conducing limited data sampling and verification under careful supervision to
                  ensure accuracy, consistency, and completeness. USPAP requires that mass
                  appraisal reports must “describe the sources of data and data collection and
                  validation processes.”
              •   Classifying the affected properties into appropriate submarkets by areas and
                  property types and testing candidate price-affecting variables by criteria suggested
                  in USPAP Standards Rule 5-7.
              •   Locating and analyzing sources of data on property characteristics and values for
                  properties within the proposed class. Data checking and verification will achieve
                  the level of quality control required by USPAP and will exceed IAAO standards
                  for accuracy.
        29.       Individual property valuation methods typically rely on small samples of
comparable sales [e.g., three in the case of the widely used Uniform Residential Appraisal




9
 R. Kelley Pace & Dongya Zou, Closed-Form Maximum Likelihood Estimates of Nearest Neighbor Spatial
Dependence, 32 GEOGRAPHICAL ANALYSIS 154–172 (2002).
A. STEWART. FOTHERINGHAM, CHRIS BRUNDSON & MARTIN CHARLTON, GEOGRAPHICALLY WEIGHTED
REGRESSION: THE ANALYSIS OF SPATIALLY VARYING RELATIONSHIPS (2002).
Clifford A. Lipscomb & Michael C. Farmer, Household diversity and market segmentation within a single
neighborhood, 39 THE ANNALS OF REGIONAL SCIENCE 791–810 (2005).
Clifford A Lipscomb, An Alternative Spatial Hedonic Estimation Approach, 15 JOURNAL OF HOUSING
RESEARCH 143–160 (2006).
Michael C Farmer & Clifford A Lipscomb, Using Quantile Regression to Reveal Hedonic Submarket
Competition, 32 JOURNAL OF REAL ESTATE RESEARCH 435–460 (2010).
Justin M. Ross, Michael C. Farmer & Clifford A. Lipscomb, Inconsistency in Welfare Inferences from Distance
Variables in Hedonic Regressions, 43 THE JOURNAL OF REAL ESTATE FINANCE AND ECONOMICS385–400 (2011).
E Belasco, Michael C Farmer & Clifford A Lipscomb, Using a Finite Mixture Model of Heterogeneous
Households to Delineate Housing Submarkets, 34 JOURNAL OF REAL ESTATE RESEARCH 577–594 (2012).
          Case 3:18-cv-07354-WHA Document 138-47 Filed 08/29/19 Page 11 of 15



Report (URAR)]. 10 Estimates from small samples are subject to random and significant
statistical variation (Kilpatrick, 2010). 11


     H. Data sources


           30.   For projects such as this one, I typically utilize property data from iLeads 12. I
have utilized their data in numerous AVM-related cases over the past several years. It has
proven acceptable, and as previously noted, my AVM has never been rejected by a Court in
litigation such as this.
           31.   I utilize two data sets from iLeads for my valuation analysis: recorder (or
deed/sales) data and tax assessor data. The data include information on the most recent sale
prices and dates for properties across the county, property characteristics (e.g., square footage,
bathrooms, age, lot size), and location on a county-by-county basis. My staff and I have
examined this data repeatedly, and find it is both comprehensive and representative.


     I.     Model design and AVM testing


           32.   As noted, AVMs are computer programs that employ statistical models to
ascertain objective and accurate estimates of the market value of real property. 13 The Appraisal
Standards Board describes an AVM as “a computer software program that analyzes data using an
automated process.” 14 AVMs have been used in the industry since the early 1990s to value
residential property and, when properly designed, validated, and applied, AVMs can provide a
statistically accurate measure of property value when sufficient reference data are available.15
The Appraisal Standards Board recognizes AVMs, when used competently by a trained and


10
   A standard form for reporting the appraisal of a dwelling; required by the major secondary mortgage
purchasers. Also known as Form 1004.
11
   John A. Kilpatrick, Appraisal Error Terms and Confidence Intervals, PRESENTED AT THE 2010 ANNUAL
MEETING OF THE AMERICAN REAL ESTATE SOCIETY. Note: This paper won the 2010 award for Best Paper in Real
Estate Appraisal from the Appraisal Institute.
12
   https://ileads.com/
13
   USPAP, (2018-2019) at p. 101 (Advisory Opinion 18).
14
   Ibid.
15
 JAMES KIRCHMEYER & PETER STAAS, AVMS 201: A PRACTICAL GUIDE TO THE IMPLEMENTATION OF AUTOMATED
VALUATION MODELS (2008) at 24–25.
      Case 3:18-cv-07354-WHA Document 138-47 Filed 08/29/19 Page 12 of 15



knowledgeable appraiser, as an appropriate tool for performing appraisals. 16 AVMs can be
designed or tailored to accommodate different property types (e.g., single-family residences,
condominiums, townhouses, and commercial properties), at different locations (e.g., regions of
the country, regions within a state, and even individual neighborhoods), and at different points in
time (e.g., present or retrospective).
        33.      Lenders and appraisers alike utilize AVMs to value subject properties. 17 AVMs
are addressed in USPAP through the Competency Rule, which applies to all appraisals under
USPAP generally, 18 as well as Advisory Opinion 18 and Standards 5 and 6.

        34.      USPAP Standards 5 and 6 address mass appraisals, which include hedonic
AVMs. Conceptually, hedonic price modeling in an AVM is a more statistically rigorous
extension of the sales comparison method embodied in a mass appraisal, and it has a long history
of use in the appraisal profession. 19 Standard 5 requires that “in developing a mass appraisal, an
appraiser must be aware of, understand, and correctly employ those recognized methods and
techniques necessary to produce and communicate credible mass appraisals.”20

        35.      USPAP Advisory Opinion 18 directly addresses the type of AVM I used in this
engagement. USPAP recognizes that appraisers may appropriately utilize AVMs not only for
appraisals, but also for appraisal reviews. 21 When using an AVM as an appraisal tool, appraisers
must understand how the AVM works, be able to use the AVM properly, determine that use of
the AVM is appropriate for the intended use of the assignment results, and believe that the AVM
output is credible and sufficiently reliable for the appraisal assignment. 22

        36.      Consistent with other parts of USPAP, Advisory Opinion 18 requires that
appraisers utilize AVMs in accordance with their professional judgment and expertise. Advisory
Opinion 18 cautions that while an appraiser can use an AVM as a tool in the development of an
appraisal, appraisal review, or appraisal consulting assignment, the appropriate use of an AVM

16
   USPAP, (2018-2019) at p. 101 (Advisory Opinion 18).
17
   International Association of Assessing Officers, Standard on Automated Valuation Models (AVMs) (2003).
18
   The Competency Rule requires appraisers to possess the knowledge and experience necessary to complete an
assignment competently. USPAP, (2018-2019), at 11-13, Standards Rule 1-1.
19
   Norm G Miller & Sergey Markosyan, The Academic Roots and Evolution of Real Estate Appraisal, 71 THE
APPRAISAL JOURNAL 172–184 (2003) at 181.
20
   USPAP, (2018-2019), at 34 (Advisory Opinion 18).
21
   Id. at 101.
22
   Id. at 102.
     Case 3:18-cv-07354-WHA Document 138-47 Filed 08/29/19 Page 13 of 15



is, like any tool, dependent upon the skill of the user and the tool’s suitability to the task at
hand. 23 However, when properly deployed by an appraiser, an AVM can be used as a tool to
assist to reliably and credibly estimate market value of real property. 24

        37.     Error statistics speak to the ability of the mass appraisal model to fit relationships
between price and property characteristics (independent variables) of known property sales. To
determine the accuracy of the models, I typically use a technique known as cross-validation, also
known as a hold-out analysis. Cross-validation required the removal of a random set of sales from
the dataset to be set aside as a test (or hold-out) group. I then recalibrated each model with the
remaining sales and used those coefficients to predict the sales values of the test groups. I
compared these predictions to the known sales prices of the test groups to determine the level of
predictive error in each model. Since any random draw may be biased, this cross-validation
procedure was computed many times, and the average of the average errors is taken to be the
predictive accuracy of the mass appraisal models. 25
        38.     In prior cases, I have conducted 1,000 iterations of a cross-validation model for my
AVM value of the plaintiff property. In each iteration, I used 10% of the sales as the test or hold-
out and 90% as the calibration set. Using this method, I have been able to report the Median Sales
Error by using K-fold and the Median Absolute Sales Error using K-fold. I have consistently found,
in prior cases, that the level of model accuracy in terms of Median Absolute Sales Error falls within
industry standards for excellent AVM performance.26


                                          CONCLUSIONS


        39.     In my experience, circumstances like those in Hernandez v. Wells Fargo are
appropriately addressed using the approaches discussed in this declaration. The analytical task
will be more challenging and require considerably more time and effort, as well as greater



23
   Id. at 101.
24
   Thomas Jackson, Evaluating Environmental Stigma with Multiple Regressions Analysis, THE APPRAISAL
JOURNAL364 (2005).
25
   For more about cross-validation, see JAMES ET AL., AN INTRODUCTION TO STATISTICAL LEARNING Section 5.1
(2013).
26
   JAMES KIRCHMEYER & PETER STAAS, AVMS 201: A PRACTICAL GUIDE TO THE IMPLEMENTATION OF AUTOMATED
VALUATION MODELS (2008)
     Case 3:18-cv-07354-WHA Document 138-47 Filed 08/29/19 Page 14 of 15



burden on the Court, if not performed using mass analysis techniques including a mass appraisal
(AVM) and consistent economic analysis methods.
       40.      The following is a summary of my opinions:
       •     Based upon information available to me, the impacts to properties within the
             proposed class are likely to be systematic and modelable. While valuations (loss of
             equity) will vary from property to property, this will be the function of different dates
             of foreclosure and location-specific value trends, all of which will be accounted for in
             the model itself.
       •     My expertise and experience in valuation has shown that mass treatment of the issue
             using mass appraisal methods by applying an AVM is a reliable and valid method for
             determining the unimpaired values of class properties.
       •     USPAP, the governing paradigm of the appraisal profession, recognizes mass
             appraisal by means of automated valuation as an accepted method for valuing a large
             collection of properties. In that same regard, USPAP Standards Rule 6-7 requires an
             appraiser to evaluate the performance of their mass appraisal methods, to ensure that
             his or her model meets attainable standards of accuracy. The peer-reviewed appraisal
             literature overwhelmingly supports the use of multiple regression analysis (in this
             case taking the form of an AVM) as a method for valuing large collections of
             properties.
       •     I have made a detailed examination of the iLeads data, and have determined that the
             necessary data exists in good quality and quantity to show sufficient statistical
             performance across the United States. Data for this matter has already been obtained
             through the data aggregator, iLeads. We have used iLeads data on numerous
             previous occasions, and it has been found consistently acceptable for accurate
             valuations.
       •     In sum, given the facts of the case, the proposed composition of the class plaintiffs,
             the availability of data, and the professional standards and wealth of academic studies
             that support the mass appraisal of the properties in this situation, it is my opinion, to a
             reasonable degree of scientific certainty based on the above factors as well as my
             expertise and experience, that the approaches discussed in this declaration can and
             should be used for valuation purposes in this case.
Case 3:18-cv-07354-WHA Document 138-47 Filed 08/29/19 Page 15 of 15



 •   I reserve the right to update and alter my opinions in this matter based on the
     availability of any new or unknown information.




                                  Pursuant to 28 U.S.C. § 1746, I declare under penalty of
                                  perjury that the foregoing is true and correct. Executed on
                                  August 28, 2019




                                       Dr. John A. Kilpatrick, Ph.D., MAI, FRICS
